               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

WALTER LAMAR,                             )
                                          )
                      Petitioner,         )
                                          )
v.                                        )      Case No. CIV-19-358-PRW
                                          )
RICK WHITTEN, Warden,                     )
                                          )
                      Respondent.         )

                                         ORDER

         On July 12, 2019, the United States Magistrate Judge issued a Supplemental Report

and Recommendation in this matter (Dkt. 15) recommending that the Court grant

Respondent’s Motion to Dismiss (Dkt. 12). The parties were advised of their right to object

by August 1, 2019,1 but neither did so. Upon a de novo review of the record, the Court

concurs with the Magistrate Judge’s factual findings and legal conclusions. Accordingly,

the Court ADOPTS the Report and Recommendation (Dkt. 15) and GRANTS

Respondent’s Motion to Dismiss (Dkt. 12).

         IT IS SO ORDERED this 22nd day of October, 2019.




1
    See Report and Recommendation (Dkt. 15) at 7.
